

Exhibit 10.2
EMPLOYMENT APPORTIONMENT AGREEMENT
 This Employment Apportionment Agreement (this “Agreement”) is made and entered
into by and among BeiGene (Beijing) Co., Limited (the “Company”), BeiGene
Guangzhou Biologics Manufacturing Co., Ltd. (the “GZ Co.”), and Dr. Wu Xiaobin
(the “Executive”), on March 1, 2020 (the “Effective Date”).  Capitalized terms
used but not defined in this Agreement shall have the meanings assigned to them
in the Executive Employment Agreement entered into by and between the Company
and the Executive, effective as of April 30, 2018 (the “Employment Agreement”). 
WHEREAS, the Company entered into the Employment Agreement with the Executive
effective as of April 30, 2018; and 
WHEREAS, the GZ Co., an affiliate of the Company and the Executive wish to
establish an employment relationship for the Executive to provide certain
service for the GZ Co. and the Company wishes to consent to the establishment of
the additional employment relationship between the GZ Co. and the Executive. 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, terms, provisions and conditions set forth in this Agreement, the
parties hereby agree: 
1. Employment. Subject to the terms and conditions set forth in this Agreement,
the Executive shall be employed by the GZ Co. to undertake certain work. The
Company agrees and consents to the additional employment relationship between
the GZ Co. and the Executive. This Agreement constitutes an employment agreement
between the GZ Co. and the Executive. 
2. Term. The Term of this Agreement shall start from the Effective Date of this
Agreement and expire on the termination date of the Employment Agreement,
subject to the Executive’s timely obtaining and maintenance of requisite visa,
work permit and/or residence permit (as applicable) under the relevant PRC
laws. 
3. Capacity and Performance. Subject to the terms and conditions of Section 3 of
the Employment Agreement as well as the Article of Association of the GZ Co.,
during the Term, the Executive shall serve the GZ Co. as the Legal
Representative and Chairman of the Board of Directors, and shall report to the
Board of Directors of the GZ Co.   
4. Compensation and Benefits. Subject to the terms and conditions of the
Employment Agreement, as compensation for all services performed by the
Executive for the GZ Co. during the Term and subject to the Executive’s
performance of his duties and obligations to the GZ Co., pursuant to this
Agreement, the GZ Co. shall provide the Executive with compensation and benefits
pursuant to the following arrangement: 
a)
Base Salary. During the Term, the payment of the Base Salary shall be allocated
between the Company and the GZ Co. pursuant to this Agreement. In 2020, the
Company shall be responsible for 70% of the Base Salary and the GZ Co. shall be
responsible for 30% of the Base Salary. To the extent the GZ Co. does not make
timely payment of its portion of the Base Salary, the Company shall be obligated
to make such payment and the GZ Co. agrees to reimburse the Company any such
payment made by the Company on behalf of the GZ Co. as soon as reasonably
practicable. Within the first 30 days of each following calendar year, the
Company and the GZ Co. shall true up each other based on the final allocation of
compensation expenses between the Company and the GZ Co. in the past calendar
year and shall assess and re-allocate the payment responsibility of the Base
Salary for the current year as necessary. The Executive agrees to such payment
allocation arrangement as agreed by the Company and the GZ Co.  

b)
Other Compensation and Benefits. During the Term, the Executive shall be
entitled to participate in or receive compensation or benefits provided by the
GZ Co. as set forth in Sections 4 and 5 of the Employment Agreement, except to
the extent any such benefit is in a category of benefit otherwise provided to
the Executive by the Company or another affiliate of the Company. 

c) Business Expenses. During the Term, the GZ Co. shall pay (or promptly
reimburse the Executive) for documented, out-of-pocket expenses reasonably
incurred by the Executive in the course of performing his duties and
responsibilities hereunder, which are consistent with the GZ Co.’s policies in
effect from time to time with respect to business expenses, subject to the GZ
Co.’s requirements with respect to reporting of such expenses. 
5. Termination of Employment. This Agreement and the Executive’s employment
relationship hereunder shall terminate immediately upon any of the following
circumstances occur: (i) the expiration of the Term (i.e. upon termination of
the Executive’s employment under the Employment Agreement); or (ii) any visa,
work permit or other certificate or document


1



--------------------------------------------------------------------------------




required for the Executive under the applicable PRC laws is expired, terminated
or revoked.  Furthermore, the GZ Co. shall have the right to shorten the Term of
the employment relationship hereunder or terminate this Agreement in advance,
with or without reason, provided that the GZ Co. informs the Executive in
writing 60 days in advance. 
6. Severance Payments and Other Matters Related to Separation under the
Employment Agreement. As soon as reasonably practicable after the payment of the
Severance Benefits to the Executive by the Company pursuant to the Employment
Agreement, the GZ Co. shall reimburse the Company of its portion of such payment
calculated based on the allocation determined pursuant to Section 4 of this
Agreement.  For avoidance of doubt, the portion of the Severance Benefits
calculated based on the allocation determined pursuant to Section 4 of this
Agreement shall constitute the severance payments that the Executive may be
entitled to for termination of this Agreement or the employment relationship
hereunder.  Furthermore, the Company shall not require the GZ Co. to bear any
amount other than its portion as agreed under this Agreement. 
7. Withholding. All payments made by the GZ Co. under this Agreement shall be
reduced by any tax or other amounts required to be withheld by the GZ Co. under
applicable law.  In the event the Executive shall participate in the PRC social
insurance scheme according to the relevant PRC laws and local regulations, the
GZ Co. will withhold and deduct the individual’s part of social insurance
contributions from the portion of Base Salary payable by the GZ Co. pursuant to
law. 
8. Conflicting Agreements. The Executive hereby represents and warrants that the
execution of this Agreement and the performance of his obligations hereunder
will not breach or be in conflict with any other agreement to which the
Executive is a party or is bound and that the Executive is not now subject to
any covenants against competition or similar covenants or any court order or
other legal obligation that would affect the performance of his obligations
hereunder. The Executive will not disclose to or use on behalf of the GZ Co. any
proprietary information of a third party without such party’s consent. 
9. Non-disparagement. Executive agrees that he will not, directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement that is likely to have the effect of undermining or disparaging the
reputation of the GZ Co., or its good will, products, or business opportunities,
or that is likely to have the effect of undermining or disparaging the
reputation of any officer, director, agent, representative or employee, past or
present, of the GZ Co.  The GZ Co. agrees that, except for circumstances
relating to a termination of Executive’s employment by the Company for Cause,
its officers, directors and senior management shall not directly or indirectly,
individually or in concert with others, engage in any conduct or make any
statement that is likely to have the effect of undermining or disparaging the
reputation of Executive. 
10. Survival. Provisions of this Agreement shall survive any termination if so
provided herein or if necessary or desirable to accomplish the purposes of other
surviving provisions, including without limitation the obligations of the
Executive under Sections 8 and 9 hereof, and obligations of the GZ Co. under
Sections 4, 5, 6 and 9. 
11. Severability. If any covenants or such other provisions of this Agreement
are found to be invalid or unenforceable by a final determination of a court of
competent jurisdiction, (a) the remaining terms and provisions hereof shall be
unimpaired, and (b) the invalid or unenforceable term or provision hereof shall
be deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the invalid or unenforceable term
or provision hereof. 
12. Waiver and Amendments. Any waiver, alteration, amendment, or modification of
any of the terms of this Agreement shall be valid only if made in writing and
signed by each of the parties hereto. No waiver by either of the parties hereto
of their rights hereunder shall be deemed to constitute a waiver with respect to
any subsequent occurrences or transactions hereunder unless such waiver
specifically states that it is to be construed as a continuing waiver. 
13. Notices. Every notice or other communication relating to this Agreement
shall be in writing, and shall be mailed to or delivered to the party for whom
or which it is intended at such address as may from time to time be designated
by it in a notice mailed or delivered to the other party as herein provided;
provided, that unless and until some other address be so designated, all notices
and communications by the Executive to the GZ Co. or the Company shall be mailed
or delivered to the GZ Co. or the Company at its principal executive office, and
all notices and communications by the GZ Co. or the Company to the Executive may
be given to the Executive personally or may be mailed to the Executive at the
Executive’s last known address, as reflected in the GZ Co. or the Company’s
records. Any notice so addressed shall be deemed to be given or received (a) if
delivered by hand, on the date of such delivery, (b) if mailed by courier or by
overnight mail, on the first business day following the date of such mailing,
and (c) if mailed by registered or certified mail, on the third business day
after the date of such mailing. 
14. Entire Agreement. This Agreement constitutes the entire understanding and
agreement of the parties hereto regarding the employment of the Executive by the
GZ Co. This Agreement and the Employment Agreement supersede all prior
negotiations, discussions, correspondence, communications, understandings, and
agreements between the parties relating to the subject matter of this Agreement
and the Employment Agreement.  


2



--------------------------------------------------------------------------------




15. Section Headings. The headings of the sections and subsections of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part thereof or affect the meaning or interpretation of this
Agreement or of any term or provision hereof. 
16. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument. The execution of this Agreement may be
by actual or facsimile signature. 
17. Governing Law and Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the PRC, without regard to conflicts of
laws principles thereof. The parties hereby consent to the jurisdiction of any
court in Beijing, China. Accordingly, with respect to any such court action, the
Executive hereby (a) submits to the personal jurisdiction of such courts; (b)
consents to service of process; and (c) waives any other requirement (whether
imposed by statute, rule of court, or otherwise) with respect to personal
jurisdiction or service of process.
[Signature Page to Follow]




3



--------------------------------------------------------------------------------





 
IN WITNESS WHEREOF, this Agreement has been executed as a sealed instrument by
the Company and the GZ Co., by their duly authorized representatives, and by the
Executive, as of the date first above written.
 
 
EXECUTIVE
 
BEIGENE GUANGZHOU BIOLOGICS MANUFACTURING CO., LTD.
 
 
(Chop)
 
 
 
/s/ Wu Xiaobin
 
By:
/s/ Jonathan Liu
Dr. Wu Xiaobin
 
Name:
Its:
Jonathan Liu
General Manager
 
 
 
 
 
 
 
 
 
 
 
 
BEIGENE (BEIJING) CO., LIMITED
 
 
(Chop)
 
 
 
 
 
By:
/s/ Scott A. Samuels
 
 
Name:
Scott A. Samuels
 
 
Its:
Director








